UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 95-31197
                           Summary Calendar


                          JESSIE JEFFERSON,

                                                 Plaintiff-Appellant,


                                VERSUS


                        WAL-MART STORES, INC.,

                                                 Defendant-Appellee.




          Appeal from the United States District Court
              For the Western District of Louisiana
                             (93-CV-1780)
                            June 25, 1996


Before WIENER, EMILIO M. GARZA and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jessie Jefferson injured herself when she

slipped and fell in some water on the floor in a Wal-Mart store in

Pineville, Louisiana.     She filed suit for personal injuries and



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                  1
damages against Wal-Mart Stores, Inc., alleging that Wal-Mart

either caused or had actual or constructive knowledge of an unsafe

condition and failed to take reasonable precautions which would

have prevented Appellant’s injuries. At trial, the jury found that

Wal-Mart either created a hazardous condition or had actual or

constructive notice of the condition before the accident. However,

the jury went on to find that Wal-Mart acted in a reasonably

prudent manner in exercising its duty to keep the store premises

free of any hazardous conditions.     Pursuant to this verdict, the

district court entered judgment in favor of Wal-Mart.      Appellant

filed a motion for new trial, alleging that the jury’s finding

concerning Wal-Mart’s reasonable prudence was contrary to the law

and the evidence, which the district court denied.

     We may overturn a decision denying a motion for new trial only

if the district court abused its discretion.     Seidman v. American

Airlines, Inc., 923 F.2d 1134, 1140 (5th Cir. 1991).    In reviewing

the district court’s actions, the evidence is viewed in the light

most favorable to the jury verdict.   Id.   The district court abuses

its discretion by denying a new trial only when there is an

“absolute absence of evidence to support the jury’s verdict.”    Id.

Lousiana law controls the merits of this action, based on the

district court’s diversity jurisdiction.     Under Louisiana law, it

was the plaintiff’s burden to prove that Wal-Mart did not exercise

reasonable procedures to make their premises safe.          LSA-R.S.


                                2
9:2800.6.

     The jury was instructed pursuant to Louisiana law as follows.

On a damp and rainy day it is understandable that there might be

some moisture in the entrance area of a store.               The law recognizes

that to require a storekeeper to keep a floor completely dry during

rain or to hold the store responsible for every slick place due to

rain water tracked in by customers or buggies would impose an

unreasonable standard of care which the law does not require of a

store owner.    Rather, the defendant must take reasonable steps to

protect its patrons from injury because of the wet condition by

mopping,    sweeping,    placing    adequate         mats,    covering    and    if

necessary, by a warning commensurate with the condition.                    These

instructions were based on Johnson v. Tayco Foods, 475 So.2d 65

(La. App. 2 Cir. 1985) and Edwards v. Piggly Wiggly, 401 So.2d 493

(La. App. 2 Cir. 1981).          Jefferson does not contend that the

instructions were in error.

     The evidence and argument at trial centered on the fact that

Jefferson entered the store through an exit door and fell in that

vicinity, while Wal-Mart’s safety precautions were concentrated in

front of the entrance doors.                The question for the jury was

whether,    under    these   specific       circumstances,     Wal-Mart’s       duty

required it to provide more or different safety precautions to

prevent    patrons   from    slipping       on   a   wet   floor.   The    jury’s

determination that Wal-Mart acted in a reasonably prudent manner in


                                        3
exercising   its   duty   to   the   keep   the   store   premises   free    of

hazardous conditions is supported by evidence in the record.                For

that reason, we find that the district court did not abuse its

discretion in denying Jefferson’s motion for new trial.

     AFFIRMED.




                                      4